

116 HR 674 IH: Gun Violence Prevention Research Act of 2019
U.S. House of Representatives
2019-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 674IN THE HOUSE OF REPRESENTATIVESJanuary 17, 2019Mrs. Carolyn B. Maloney of New York (for herself, Ms. Kelly of Illinois, Mr. King of New York, Mr. Cooper, Mr. DeSaulnier, Mrs. Torres of California, Mr. Lynch, Mr. Espaillat, Mrs. Hayes, Mr. Levin of Michigan, Mr. Khanna, Mr. Suozzi, Mr. Meeks, Ms. Moore, Ms. DeGette, Mr. Payne, Mr. McEachin, Ms. Pressley, Mr. Carbajal, Ms. Shalala, Mr. McNerney, Mr. Rose of New York, Ms. Norton, Mr. Brendan F. Boyle of Pennsylvania, Mr. DeFazio, Mr. Langevin, Mr. Hastings, Ms. Scanlon, Mr. Foster, Mrs. Napolitano, Mr. Beyer, Ms. Lofgren, Mr. Sean Patrick Maloney of New York, Ms. Clark of Massachusetts, Mr. Tonko, Mr. Blumenauer, Ms. Johnson of Texas, Mrs. Davis of California, Mr. Clay, Mr. Pappas, Mr. Rouda, Mr. Carson of Indiana, Ms. Wexton, Ms. Eshoo, Ms. Wilson of Florida, Ms. Gabbard, Mr. Welch, Mr. Engel, Mr. Soto, Ms. Tlaib, Ms. Hill of California, Mr. Kennedy, Mrs. Dingell, Ms. Bonamici, Mr. Panetta, Mrs. Demings, Mrs. McBath, Mr. Nadler, Ms. Velázquez, Mr. Horsford, Ms. Dean, Ms. Matsui, Mrs. Kirkpatrick, and Ms. Roybal-Allard) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo authorize the appropriation of funds to the Centers for Disease Control and Prevention for
			 conducting or supporting research on firearms safety or gun violence
			 prevention.
	
 1.Short titleThis Act may be cited as the Gun Violence Prevention Research Act of 2019. 2.Funding for research by CDC on firearms safety or gun violence preventionThere is authorized to be appropriated to the Centers for Disease Control and Prevention $50,000,000 for each of fiscal years 2020 through 2025 for the purpose of conducting or supporting research on firearms safety or gun violence prevention under the Public Health Service Act (42 U.S.C. 201 et seq.). The amount authorized to be appropriated by the preceding sentence is in addition to any other amounts authorized to be appropriated for such purpose.
		